Order filed December 2, 2021




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00598-CV
                                   ____________

                 CHARLES LI AND FENG YANG, Appellants

                                         V.

                     NUITH IRERI NUNEZ, ET AL, Appellees


                      On Appeal from the 11th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2020-57390

                                    ORDER

      The notice of appeal in this case was filed October 18, 2021. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before December 13, 2021. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Poissant.